Exhibit 10.1

 

LOGO [g397382g0616075639231.jpg]

June 16, 2017

E. Hunter Harrison

Dear Hunter:

I am writing to memorialize our discussions with respect to certain
reimbursement, make-whole and indemnity obligations that CSX Corporation (the
“Company”) agrees to undertake (such obligations as described below,
collectively, the “Sign-On Obligations”).

By executing and delivering this letter (this “Letter”) to you, the Company
hereby:

 

  1. acknowledges it has paid to MR Argent Advisor LLC (“Mantle Ridge”)
$55 million concurrently with the execution of this Letter;

 

  2. assumes Mantle Ridge’s obligation to pay you a lump sum cash amount of
$29 million prior to March 15, 2018, subject to applicable deductions and
withholdings; and

 

  3. assumes Mantle Ridge’s obligations with respect to the Tax Equalization
Payment under Section 4 of your consulting agreement with Mantle Ridge dated
January 18, 2017, as amended through March 6, 2017, (the “Consulting Agreement”)
and the Tax Indemnification under Section 14(b) of the Consulting Agreement, it
being understood for clarification that, with respect to the Tax Indemnification
under Section 14(b), taxes that exceed the amounts you would have paid had the
events described in clause (B) thereof not occurred does not refer to any
difference between the amount of taxes you would have paid if you had received
supplemental executive retirement plan benefits over a period of years instead
of a single payment of $29 million in 2018.

As you are aware, the letter agreement dated March 6, 2017 between you and the
Company (your “Letter Agreement”) provides that if the Company does not agree to
undertake the Sign-On Obligations by the 20th day following the Company’s 2017
annual meeting (which took place on June 5, 2017), you are entitled to resign
your employment with the Company and such resignation will be treated as a
“Special Resignation” as defined in and pursuant to the terms of your Letter
Agreement. By signing and returning this Letter to me, you agree that the
execution and delivery of this Letter by the Company constitutes the agreement
by the Company to undertake the Sign-On Obligations and, accordingly, that you
will not be entitled to resign your employment with the Company and have such
resignation treated as a “Special



--------------------------------------------------------------------------------

Resignation”. The Company agrees that its obligations under this Letter shall
not be impacted by whether you are then employed by the Company or the
classification of any termination of your employment with the Company.

Please confirm your acceptance of this Letter by signing and dating in the space
provided, and returning it to me on the date hereof.

 

Sincerely,

 

CSX CORPORATION

By:  

/s/ Edward J. Kelly III

  Edward J. Kelly III Its:   Chairman of the Board

I HAVE READ AND UNDERSTOOD THE FOREGOING AND HEREBY ACCEPT IT IN ALL OF ITS
TERMS AND CONDITIONS.

 

/s/ E. Hunter Harrison

   

June 16, 2017

E. Hunter Harrison     (Date)